                                LAW OFFICE OF
                             ANTHONY M. VASSALLO
                                   305 Fifth Avenue | Suite 1B
                                       Brooklyn, NY 11215
                             (917) 862-1936 | tony@amvasslaw.com

                                              March 19, 2020

VIA ECF FILING
Honorable Stuart M. Bernstein
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, New York 10004

       In re: Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc
              Chapter 11 Case No. 19-12447 (SMB)

Dear Judge Bernstein:

This firm is counsel to the above-referenced Debtor. I am responding to the letter filed by the
Chapter 11 Trustee in this matter. I have no issues with the factual account provided in the letter
through Monday March 16, 2020. I had several conversations with Jill Makower on behalf of the
Debtor and representatives of the Debtor. Unforunately, the Trustee’s request has not been
complied with. I have not had contact with the Debtor since late Monday afternoon when they
advised that because of concerns over the Coronavirus, they did not want anyone to enter the
building. Any events the Trustee detailed in her counsel’s letter that occurred since Monday is
new information to me.

On Tuesday afternoon, I received a series of messages and calls to the effect that I was being
replaced and was asked to communicate with new counsel who was being employed to handle
issues relating to the building. The counsel’s name and contact information is:

       Monte Malik Chandler, Esq.
       The Chandler Law Firm
       70 East Sunrise Hwy, Suite 500
       Valley Stream, NY 11581
       (516) 280-8713
       thechandlerlawfirm@icloud.com

I spoke with Mr. Chandler at length and forwarded him several documents pertaining to the
bankruptcy. I have included recent documents pertaining to the sale process including all
correspondence from the Trustee.

It is apparent that the purported retention of new counsel indicates that the Debtor has rejected
my counsel and views regarding participation in this case.
I understand the Trustee wants to schedule a conference call with Chambers for this afternoon or
tomorrow. I forwarded the Trustee’s letter from yesterday as well as emails regarding scheduling
a conference call to Mr. Chandler. After some attempts to reach Mr. Chandler, he advised me
that he is available for a call tomorrow. He also advised he will be filing a notice of appearance
later today.


                                             Very truly yours,

                                             s/s Anthony M. Vassallo


cc: Monte Malik Chandler, Esq.
